JOHNSEN, Judge,
specially concurring:
¶ 92 I concur with the majority opinion in all respects except for its words of concern in footnote 5 about a possible “injustice” or “practical problem” in the fact that the settlement the superior court approved as reasonable pursuant to Damron and Morris was considerably higher than the amount the jury imposed in damages. (As the majority explains, ¶¶ 5-7, supra, the Dam Owners settled with the Farmers after the liability verdict but before the damages trial; the reasonableness hearing then followed after the damages verdict.) A Damron or Morris settlement represents an agreed-upon allocation of risk necessarily made based on imperfect information. The superior court here approved the settlement after a full and fair hearing in which, due to the unusual procedural posture of the case, it had the benefit of knowing the amount of the jury’s damage verdict. Given that our opinion in A Tumbling-T III did not address this issue, we must presume that the District did not complain in that appeal that the settlement the superior court approved was not reasonable because it substantially exceeded the jury’s damage award. The District likely did not object because the superior court’s role in such a situation is not to determine whether the settlement closely approximates a hypothetical (or in this case, actual) jury verdict; instead, the court must determine whether the settlement is reasonable, given all the facts, the applicable law and the resulting risk of exposure. See MT Builders, 219 Ariz. at 309, ¶ 35, 197 P.3d at 770. We affirmed that finding in A Tumbling-T III; my view is that nothing in this litigation calls into question that decision or the principles underlying Damron and Morris.